DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11-12, 19, and 21-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Implementation and Application of the Embedded Discrete Fracture Model (EDFM) for Reservoir Simulation in Fractured Reservoirs”, Yifei Xu (referred hereafter Yifei Xu).
Referring to claim 1, Xu discloses a method (Abstract), comprising:
e.g., porosity, density, pressure, viscosity, temperature – pages 22-24, 3.1.2 Governing Equations section);
obtaining a matrix grid with an embedded fracture network based on the data representing the subterranean formation (Figure 3.1), wherein the matrix grid comprises a plurality of matrix grid control volumes, and the embedded fracture network comprises a plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section; Figure 3.1);
identifying locations of matrix-matrix intersections (e.g., matrix-matric connection - Figure 3.1) between two or more of the plurality of matrix grid control volumes (pages 28-31, 3.2.2 Methodology Description section);
identifying locations of fracture-fracture intersections (e.g., NNC type II: between fracture segments in a single fracture/NNC type III: between intersecting fracture segments - Figure 3.) between two or more of the plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section);
identifying locations of matrix-fracture intersections (e.g., NNC type I: between matrix and fracture - Figure 3.1) between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section);
determining shapes of the plurality of fracture network control volumes based on the locations of the fracture-fracture intersections and the matrix-fracture intersections (pages 32-33, 3.2.3.2 Connection between Fracture Segments in an Individual Fracture section; Figure 3.3; pages 34-35, 3.2.3.3 Fracture Intersection section; Figure 3.4); and
generating a visualization of the matrix grid with the embedded fracture network by generating a grid representing the matrix grid and an embedded plane within the grid, wherein the embedded plane comprises the shapes of each fracture network control volume (pages 32-33, 3.2.3.2 Connection between Fracture Segments in an Individual Fracture section; Figure 3.3; pages 34-35, 3.2.3.3 Fracture Intersection section; Figure 3.4);
pages 31-35, 3.2.3 Calculation of the NNC Transmissibility Factors and Fracture Well Index section; Equations (3.14)-(3.18));
simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes (e.g., transmissibility), a saturation of the first matrix grid control volume, and an outflow of the fluid from the first matrix grid control volume based at least partially upon the first transmissibility, the second transmissibility, the third transmissibility, or a combination thereof (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14); and
adjusting an appearance of the visualization based at least partially upon simulated saturation of the first matrix grid control volume (pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14, 5.12 & 5.14). 
As to claim 12, Xu discloses a computing system (Abstract) comprising:
one or more processors (Abstract); and
a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Abstract), the operations comprising:
receiving data representing a subterranean formation (e.g., porosity, density, pressure, viscosity, temperature – pages 22-24, 3.1.2 Governing Equations section);
obtaining a matrix grid with an embedded fracture network based on the data representing the subterranean formation (Figure 3.1), wherein the matrix grid comprises a plurality of matrix grid control volumes, and the embedded fracture network comprises a plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section; Figure 3.1);
e.g., matrix-matric connection - Figure 3.1) between two or more of the plurality of matrix grid control volumes (pages 28-31, 3.2.2 Methodology Description section);
identifying locations of fracture-fracture intersections (e.g., NNC type II: between fracture segments in a single fracture/NNC type III: between intersecting fracture segments - Figure 3.) between two or more of the plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section);
identifying locations of matrix-fracture intersections (e.g., NNC type I: between matrix and fracture - Figure 3.1) between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section);
determining shapes of the plurality of fracture network control volumes based on the locations of the fracture-fracture intersections and the matrix-fracture intersections (pages 32-33, 3.2.3.2 Connection between Fracture Segments in an Individual Fracture section; Figure 3.3; pages 34-35, 3.2.3.3 Fracture Intersection section; Figure 3.4); and
generating a visualization of the matrix grid with the embedded fracture network by generating a grid representing the matrix grid and an embedded plane within the grid, wherein the embedded plane comprises the shapes of each fracture network control volume (pages 32-33, 3.2.3.2 Connection between Fracture Segments in an Individual Fracture section; Figure 3.3; pages 34-35, 3.2.3.3 Fracture Intersection section; Figure 3.4);
calculating a first transmissibility for the matrix-matrix intersections, a second transmissibility for the fracture-fracture intersections, and a third transmissibility for the matrix-fracture intersections (pages 31-35, 3.2.3 Calculation of the NNC Transmissibility Factors and Fracture Well Index section; Equations (3.14)-(3.18));
simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes (e.g., transmissibility), a saturation of the first matrix grid control volume, and an outflow of the fluid from the first matrix grid control volume based at least partially upon the first transmissibility, the second transmissibility, the third transmissibility, or a combination e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14); and
adjusting an appearance of the visualization based at least partially upon simulated saturation of the first matrix grid control volume (pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14, 5.12 & 5.14). 
Referring to claim 19, Xu discloses a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations (Summary), the operations comprising:
receiving data representing a subterranean formation (e.g., porosity, density, pressure, viscosity, temperature – pages 22-24, 3.1.2 Governing Equations section);
obtaining a matrix grid with an embedded fracture network based on the data representing the subterranean formation (Figure 3.1), wherein the matrix grid comprises a plurality of matrix grid control volumes, and the embedded fracture network comprises a plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section; Figure 3.1);
identifying locations of matrix-matrix intersections (e.g., matrix-matric connection - Figure 3.1) between two or more of the plurality of matrix grid control volumes (pages 28-31, 3.2.2 Methodology Description section);
identifying locations of fracture-fracture intersections (e.g., NNC type II: between fracture segments in a single fracture/NNC type III: between intersecting fracture segments - Figure 3.) between two or more of the plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section);
identifying locations of matrix-fracture intersections (e.g., NNC type I: between matrix and fracture - Figure 3.1) between the plurality of matrix grid control volumes and the plurality of fracture network control volumes (pages 28-31, 3.2.2 Methodology Description section);
pages 32-33, 3.2.3.2 Connection between Fracture Segments in an Individual Fracture section; Figure 3.3; pages 34-35, 3.2.3.3 Fracture Intersection section; Figure 3.4); and
generating a visualization of the matrix grid with the embedded fracture network by generating a grid representing the matrix grid and an embedded plane within the grid, wherein the embedded plane comprises the shapes of each fracture network control volume (pages 32-33, 3.2.3.2 Connection between Fracture Segments in an Individual Fracture section; Figure 3.3; pages 34-35, 3.2.3.3 Fracture Intersection section; Figure 3.4);
calculating a first transmissibility for the matrix-matrix intersections, a second transmissibility for the fracture-fracture intersections, and a third transmissibility for the matrix-fracture intersections (pages 31-35, 3.2.3 Calculation of the NNC Transmissibility Factors and Fracture Well Index section; Equations (3.14)-(3.18));
simulating, during a first time step, an inflow of a fluid into a first of the matrix grid control volumes (e.g., transmissibility), a saturation of the first matrix grid control volume, and an outflow of the fluid from the first matrix grid control volume based at least partially upon the first transmissibility, the second transmissibility, the third transmissibility, or a combination thereof (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14); and
adjusting an appearance of the visualization based at least partially upon simulated saturation of the first matrix grid control volume (pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14, 5.12 & 5.14). 
As to claim 3, Xu discloses a method (Abstract), wherein at least one of the plurality of matrix grid control volumes does not comprise an embedded fracture network control volume (e.g., naturally fractured reservoirs – pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section). 
Abstract), wherein at least one of the plurality of fracture network control volumes is not embedded in a matrix grid control volume (e.g., naturally fractured reservoirs – pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section). 
As to claim 5, Xu discloses a method (Abstract), further comprising:
assigning an identifier to each of the plurality of matrix grid control volumes and each of the plurality of fracture network control volumes (Figure 3.1; pages 28-31, 3.2.2 Methodology Description section); and
generating a list of control volume intersections (e.g., matrix-matric connection/ e.g., NNC type II: between fracture segments in a single fracture/NNC type III: between intersecting fracture segments/ NNC type I: between matrix and fracture - Figure 3.1), wherein the list of control volume intersections comprises a list element for each control volume and each list element comprises the control volumes that that intersect with the control volume (pages 28-31, 3.2.2 Methodology Description section). 
Referring to claim 11, Xu discloses a method (Abstract), wherein the grid is a three-dimensional grid and the embedded plane is a two-dimensional plane (Figures 3.1 & 3.3-3.4). 
As to claim 21, Xu discloses a method (Abstract), wherein adjusting the appearance of the visualization comprises adjusting a color of the visualization (pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14, 5.12 & 5.14).
Referring to claim 22, Xu discloses a method (Abstract), further comprising simulating, during the first time step, an inflow of the fluid from the first matrix control volume into a second of the matrix grid control volumes, a saturation of the second matrix grid control volume, and an outflow of the fluid from the second matrix control volume, wherein the first and second matrix grid control volumes are neighbors, and wherein the saturation of the first matrix grid control volume is different than the saturation of the second matrix grid control volume (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
Abstract), further comprising adjusting the visualization based at least partially upon simulated saturations of the first and second matrix grid control volumes (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
Referring to claim 24, Xu discloses a method (Abstract), further comprising simulating, during the first time step, an inflow of the fluid from the second matrix control volume into a first of the fracture network control volumes, a saturation of the first fracture network control volume, and an outflow of the fluid from the first fracture network control volume, wherein one of the matrix-fracture intersections exits between the second matrix grid control volume and the first fracture network control volume (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
As to claim 25, Xu discloses a method (Abstract), further comprising adjusting the visualization based at least partially upon simulated saturations of the first and second matrix grid control volumes and the simulated saturation of the first fracture network control volume (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
Referring to claim 26, Xu discloses a method (Abstract), further comprising simulating, during the first time step, an inflow of the fluid from the first fracture network control volume into a second of the fracture network control volumes, a saturation of the second fracture network control volume, and an outflow of the fluid from the second fracture network control volume, wherein one of the fracture-fracture intersections exits between the first fracture network control volume and the second fracture network control volume (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
As to claim 27, Xu discloses a method (Abstract), further comprising adjusting the visualization based at least partially upon simulated saturations of the first and second matrix grid control volumes and the simulated saturations of the first and second fracture network control volumes (e.g., Oil Saturation – Figures 5.12, 5.16-5.17/Water Saturation – Figure 5.14) (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
Referring to claim 28, Xu discloses a method (Abstract), wherein adjusting the appearance of the visualization comprises adjusting a color of the visualization (pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14, 5.12 & 5.14).
As to claim 29, Xu discloses a method (Abstract), wherein permeabilities of the matrix grid and the embedded fracture network are accounted for while simulating the inflow, the saturation, and the outflow (page 84, 1st - 2nd para.; Figures 5.17-5.19).
Referring to claim 30, Xu discloses a method (Abstract), wherein fluid transfer through the fracture-fracture intersections and through the matrix fracture intersections is accounted for while simulating the inflow, the saturation, and the outflow (pages 37-38, 3.2.4 Porosity Cutoff Method section; page 40, 3.3 Highlights of the Chapter section; pages 41-46, Chapter 4: Model Implementation and Verification section; Figures 4.2, 4.14; pages 76-86, 5.2 Water Flooding in Naturally Fractured Reservoir section; Figures 5.12 & 5.14).
As to claim 31, Xu discloses a method (Abstract), wherein the inflow and the outflow are not simulated between non-neighboring matrix grid control volumes (e.g., “For comparison, we also perform a simulation run without considering the fractures” – page 79, line 1 to page 80, line 8).
Referring claim 32, Xu discloses a method (Abstract), wherein the inflow and the outflow are not simulated between non-neighboring fracture network control volumes (e.g., “For comparison, we also perform a simulation run without considering the fractures” – page 79, line 1 to page 80, line 8).
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-5, 11-12, 19, and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864